Citation Nr: 0110818	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.

3.  Entitlement to accrued disability compensation payable to 
the veteran prior to his death on the basis of claimed 
entitlement to an increased disability rating for a mental 
health disorder, described as anxiety neurosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife (the appellant)


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  The veteran died in August 1997.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions issued in January 1998 by 
the Roanoke, Virginia, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In those 
decisions, the RO denied entitlement to service connection 
for the cause of the veteran's death, denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, and denied entitlement to accrued disability 
compensation payable to the veteran prior to his death on the 
basis of claimed entitlement to an increased disability 
rating for anxiety neurosis.  The appellant has relocated, 
and the claim is currently being handled through the St. 
Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal for 
accrued disability compensation payable to the veteran prior 
to his death on the basis of claimed entitlement to an 
increased disability rating for a mental health disorder.

2.  The veteran's appeal of an August 1996 rating decision, 
which denied a rating in excess of 50 percent for anxiety 
neurosis, was pending at the time of the veteran's death.

3.  During the two to three years preceding the veteran's 
death, his mental health disorder was manifested by marked to 
severe depression and anxiety, problems with memory and 
concentration, an inability to cope with routine daily 
demands, a need for assistance in handling financial affairs, 
and an inability to retain employment.


CONCLUSION OF LAW

The criteria have been met for a 100 percent disability 
rating, for accrued benefits purposes, for the veteran's 
mental health disability, described as anxiety neurosis.  
38 U.S.C.A. §§ 1155, 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.2, 4.7, 
4.10 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking accrued benefits based on the 
veteran's claim and appeal for a disability rating higher 
than 50 percent for his service-connected mental health 
disorder.  The appellant contends that the veteran should 
have received a higher rating for that disorder.  During the 
veteran's lifetime, the Roanoke RO established service 
connection for a mental health disorder.  In the several 
rating decisions that addressed the veteran's mental health 
disorder over the years, that RO variously described the 
disorder as "anxiety reaction," "anxiety reaction with 
somatic complaints," "anxiety reaction with conversion 
features, chronic," "anxiety neurosis with somatic 
complaints predominating," and "anxiety neurosis."  In 
November 1994, the veteran wrote to one of the U.S. Senators 
for the state in which he lived.  The veteran indicated that 
he wanted an increase in the disability rating for his mental 
health disorder, above the 30 percent rating that was in 
effect at that time.  In a June 1995 rating decision, the RO 
increased the rating for the veteran's mental health disorder 
from 30 percent to 50 percent.  In March 1996, the veteran 
wrote that he believed that he was entitled to a rating 
higher than 50 percent.  In August 1996, the RO issued a 
rating decision denying an increase to a rating above 
50 percent.  The veteran appealed that decision.  That appeal 
was not addressed by the Board, as the veteran died in August 
1997.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (November 9, 2000) 
(to be codified as amended at 38 U.S.C. §5107).  Certain 
accrued benefits may be paid, upon the death of a VA 
beneficiary, to certain survivors, including the veteran's 
spouse.  The accrued benefits that may be paid are the 
benefits to which the veteran was entitled at death under 
existing ratings or decisions, or those benefits that are 
warranted based on evidence in the file at the date of death.  
The accrued benefits payable are limited to those benefits 
that are due and unpaid for a period not to exceed two years.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000(a) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of 

enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

With regard to the appellant's claim for accrued benefits 
based on the veteran's entitlement to an increased rating for 
his mental health disorder, the evidence associated with the 
claims file includes reports of VA examinations and 
treatment.  The Board finds that the evidence compiled with 
respect to that claim is sufficient to substantiate the 
claim.  Therefore, no further action is required to meet the 
requirements of VCAA with respect to that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Nevertheless, the more recent level of disability is of 
primary concern, and earlier medical reports do not have 
precedence over more recent findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  An evaluation of the level of 
disability also includes consideration of the impairment of 
the veteran's ability to function in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2000).

While the veteran's claim for an increased rating for his 
mental health disorder was pending, revised rating criteria 
for mental disorders became effective.  See 61 Fed. Reg. 
52,696 (1996) (codified at 38 C.F.R. Part 4, effective 
November 7, 1996).  
The Court has held that when a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that the 
regulations in effect prior to the 1996 revision are more 
favorable to the veteran's claim than the revised 
regulations.  Therefore, the Board will apply the earlier 
regulations.  Under the earlier regulations, the criteria for 
ratings of 50 percent or more for psychoneurotic disorders, 
including generalized anxiety disorder, were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggravated energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment  
  .................................................. 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  .............. 70 
percent

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
  ................................................... 50 percent

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

The Court indicated that, under the rating criteria in effect 
prior to the 1996 revision, each of the three criteria for a 
100 percent disability rating was an independent basis for a 
grant of a 100 percent rating.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

The veteran's service records indicate that he served during 
World War II, as a scout and as a rifleman, with an infantry 
regiment operating in France and in Germany.  In August 1976, 
when the veteran first submitted a claim for VA disability 
compensation, he reported that he had been treated for a 
nervous condition due to combat fatigue.  He also reported 
that he had been injured by shell concussions in 1944 and 
1945, and that he had been hospitalized for seven months.  A 
VA psychiatrist who saw the veteran in October 1976 noted 
that the veteran dwelled a lot on somatic complaints.  The 
psychiatrist's impression was anxiety neurosis with somatic 
complaints.  A VA social worker who saw the veteran in 
October 1976 noted the veteran's complaints of back pain and 
other physical problems.  The veteran reported that he had 
worked as a house painter since his separation from service, 
but that his back condition and nervous condition had 
deteriorated to the point that he had stopped working in 
1975.  The social worker commented, "There seems to be a 
large psychophysiological component to his problem."

In May 1977, the veteran and the appellant testified at a 
hearing before Members of the Board of Veterans' Appeals.  
The veteran reported that during service in Germany in 1944, 
he had been knocked unconscious by a shell explosion.  He 
reported that he was on a stretcher when he regained 
consciousness, and that he was hospitalized for several 
months.  The appellant reported that a nurse at the hospital 
where the veteran was being treated had written to the 
appellant, who was then the veteran's fiancée, and had told 
her that the veteran was shell shocked.  The appellant 
reported that, in the first years after the veteran returned 
home from service, the veteran had been very nervous, as 
shown by his insomnia, pacing, and crying spells.  The 
veteran reported that he had continued to feel nervous since 
service.  He reported that he was presently taking medication 
for his back pain and for his nerves.

On VA neuropsychiatric examination in December 1977, the 
veteran reported that he was tense, and had to take Valium.  
The examiner noted that the veteran was definitely tense and 
somewhat irritable, with a definite appearance of depression.  
The examiner noted that the veteran digressed almost 
constantly into his war experiences, which he felt had caused 
his current condition.  The veteran indicated that he wanted 
to return to employment, but was not able to do so because of 
his nervousness and his low back pain.  The examiner's 
diagnosis was anxiety reaction, chronic, with conversion 
features.

On VA examination in August 1978, a neuropsychiatrist noted 
the veteran's complaints of pain and other physical symptoms, 
and noted, "Somatic complaints seem to dominate."  The 
examiner's diagnosis was anxiety neurosis, somatic complaints 
predominating.  A VA social and industrial survey revealed 
that the veteran had been unemployed for three years.  The 
social worker noted that the veteran appeared anxious, but 
that the veteran attributed his problems to physical rather 
than psychiatric disorders.  The social worker wrote:

If the condition is found to be 
neuropsychiatric then I would estimate it 
to be of moderate to sever[e] proportions 
because veteran has minimal insight into 
his chronic nervous disorder and is 
obsessed with pain which he is convinced 
is caused by disease.

Records of VA mental health outpatient treatment reflect that 
the veteran was seen during various periods in the 1970s, 
1980s, and 1990s.  He was noted to be depressed.  In April 
1979, psychological testing (the Minnesota Multiphasic 
Personality Inventory (MMPI)) revealed evidence of hysteria, 
depression, and hypochondriasis.  In an October 1979 
statement, the veteran asserted that he was unable to work 
because of his problems with his back and his nerves.

On VA psychiatric examination in April 1980, the veteran 
complained of low back pain, sciatic pain, nervous tension, 
anxiety, and mild depression.  He reported that he avoided 
physical activity, because it might exacerbate his back pain.  
The examiner's impression was anxiety neurosis with some 
associated psychosomatic features and conversion reactions.  
In a social and industrial survey performed in April 1980, 
the veteran reported that back pain and troublesome dreams 
interfered with his sleep.  He reported that he was 
irritable, and that he sometimes snapped at people.  He 
reported that, since his war service, he had carried a gun to 
protect himself and his family.  The examining social worker 
reported that the veteran seemed to have deteriorated 
slightly since the social worker had last seen him.  The 
social worker indicated that the veteran's physical and 
psychological problems seemed to be intertwined.  The social 
worker concluded that the veteran's social impairment was 
none to minor, while his industrial impairment was severe.

On VA psychological evaluation of the veteran in March 1995, 
the veteran reported marked and prolonged periods of stress 
stemming from his combat experiences.  The examiner noted 
previous reports that the veteran's chronic low back and leg 
pain complaints "partially reflected a psychophysiological 
reaction to stress."  The veteran indicated that his 
military experiences included extensive close-range combat 
with the Germans.  The veteran reported that he had 
experienced extreme anxiety, agitation, and depression during 
the first several years following his service.  He reported 
that his symptoms had declined after about five years, but 
had frequently reemerged, sometime spontaneously, and 
sometimes in response to reminders of his military 
experiences.  The veteran reported that he presently had 
bouts of troubling, intrusive thoughts and nightmares related 
to his combat experiences.  He reported he had experienced a 
marked increase in anxiety, depression, and back and leg pain 
over the preceding several months, beginning when he watched 
a television program about the Normandy invasion.  The 
veteran reported that he had last been employed at age 52.  
He reported that he had worked painting houses and doing 
other odd jobs.  He reported that back pain and anxiety had 
interfered with his ability to maintain consistent 
employment.  He reported that he currently structured his 
time collecting and refurbishing antiques.  The examiners 
noted that the veteran appeared markedly depressed and 
anxious.  The veteran reported fitful and diminished sleep.  
Results of psychological testing using the MMPI suggested 
that the veteran felt markedly depressed and anxious, and 
unable to cope with routine daily demands.  The results of 
testing using the Mississippi Scale were consistent with a 
diagnosis of post-traumatic stress disorder (PTSD).  The 
examiners' diagnoses were recurrent major depression, and 
PTSD.

The veteran underwent another VA psychological evaluation in 
May 1995.  Following an interview and psychological testing, 
the examiners provided impressions of major depression, 
recurrent, in partial remission; PTSD; and dementia.  The 
examiners commented, "It appears that [the veteran] is 
suffering from a dementia unrelated to a functional disorder; 
however, his depression and PTSD may exacerbate his 
organically based cognitive impairment."

The veteran received VA inpatient treatment for nine days in 
January and February 1996.  The veteran's wife indicated 
that, over the preceding year, the veteran had developed 
personality changes, confusion, diminished memory, emotional 
lability, and an unsteady gait.  An MRI of the veteran's 
brain revealed atrophy with ischemic white matter disease.  
Psychometric testing showed decreased cognitive function 
compared to the results of testing in May 1995.  The cause of 
the decreased function could not be determined, but it was 
noted that the cognitive decline had coincided with treatment 
for PTSD.  The discharge summary provided diagnoses of 
dementia of unknown etiology and PTSD.

On VA neuropsychological evaluation later in February 1996, 
the examiners provided the following reflections:

[The veteran] appears to show signs of a 
dementia characterized by very poor 
short-term memory, attention and 
concentration problems, and concrete 
thinking.  However, given his history of 
PTSD and his odd behaviors during the 
testing, we think that his memory and 
concentration problems may be 
attributable to PTSD and other anxieties, 
and may not be due to a neurological 
process.  ...[The veteran's] psychiatric 
history may be masking organically based 
memory decline, or his decline in 
cognitive functioning may be the result 
of his PTSD and other anxiety features."

In March 1996, the veteran requested that his wife be given 
guardianship and fiduciary powers over his interactions with 
VA, because of the veteran's mental impairment.  On VA 
examination in July 1996, the examiner noted that the veteran 
showed some cognitive difficulties.  The examiner noted that 
the veteran appeared anxious and very dependent on his wife.  
The examiner recommended that a family member assist the 
veteran with his financial affairs.  The examiner provided a 
diagnosis of generalized dementia.  In a July 1996 rating 
decision, the RO proposed that the veteran be found 
incompetent.  The RO indicated that the veteran's dementia 
was not service-connected.

On VA examination in October 1996, the veteran's wife 
indicated that the veteran's condition had changed over the 
preceding year.  She indicated that he had become more 
withdrawn and more preoccupied with his wartime experiences.  
The veteran reported trouble sleeping, and increasingly 
frequent nightmares about his combat experiences.  The 
examiner noted that the veteran appeared "Extremely anxious, 
to the point of becoming inarticulate."  The examiner noted 
that the veteran's speech was timid and halting, and that the 
veteran needed reassurance or assistance to complete 
exercises designed to demonstrate orientation, memory, 
calculation, and reasoning.  The examiner indicated that the 
veteran should probably have assistance with managing his 
benefit payments, as he had some problems with recall and 
clear problems with calculations.  The examiner's diagnoses 
were as follows: PTSD, chronic, moderate to severe; major 
depression, moderate to severe; and dementia, mild to 
moderate.

The veteran was admitted to a VA Medical Center (VAMC) in May 
1997, following a fall at home.  The VAMC summary indicated 
that the veteran had a diagnosis of moderate to severe 
dementia.  The veteran received treatment for an injury to a 
finger that had occurred when he fell at home.  The finger 
was later found to be infected, and he received additional 
treatment of the finger over an extended period.  During the 
course of the hospital treatment the veteran had lower 
gastrointestinal bleeding.  The veteran remained in the 
hospital for more than three months, during which he had 
continued functional decline.  He developed fevers, thought 
to be due to urinary tract infection.  Physicians reported 
that continued deterioration was likely.  The veteran's 
condition continued to decline, and he died in the hospital 
in August 1997.

The veteran indicated that he had ceased his work as a 
housepainter in 1975.  He indicated that his psychological 
problems and his back pain had led him to stop working.  Over 
the years, several medical and mental health professionals 
concluded that the veteran's low back pain was at least 
partially attributable to, or exacerbated by, his 
psychological symptoms.  Thus, even the contribution of back 
pain to the veteran's occupational impairment is at least 
partially connected to the veteran's psychological disorders.  
The veteran did not resume regular employment after 1975.  
Mental health evaluations from the two to three years 
preceding the veteran's death reflect marked to severe 
depression and anxiety, problems with memory and 
concentration, an inability to cope with routine daily 
demands, and a need for assistance in handling financial 
affairs.  The mental and psychological impairment described 
during that period could reasonably be expected to preclude 
regular employment.

Reports of mental health treatment and evaluations of the 
veteran contain differing analyses of the relationship of the 
veteran's mental and emotional impairment to the various 
mental health diagnoses, including anxiety disorder, PTSD, 
and dementia.  Some examiners thought that the veteran's 
psychological disorders might exacerbate his dementia.  Other 
examiners indicated that the veteran's cognitive problems 
might be directly attributable to his anxiety and PTSD, 
rather than any neurological disorder.  Another examiner 
appeared to attribute the veteran's impairment predominantly 
to his anxiety, PTSD and depression; and to dementia only to 
a lesser degree.  Considered together, the professional 
opinions do not provide a basis for distinguishing part of 
the veteran's mental and emotional impairment from the 
impairment attributable to his service-connected mental 
health disorder.  Therefore, the Board will consider the 
veteran's total psychological impairment in determining the 
appropriate rating for his psychological disability.  As the 
evidence reasonably shows that the veteran was unable to hold 
employment as a result of his mental health disability, at 
least one of the criteria has been met for a 100 percent 
rating under the older regulations.  Therefore, the Board 
grants a 100 percent rating for the veteran's mental health 
disorder, for purposes of establishing the appellant's 
entitlement to accrued benefits based on that rating.


ORDER

Entitlement of the appellant to accrued disability 
compensation, payable to the veteran prior to his death on 
the basis of entitlement to a 100 percent disability rating 
for a mental health disability, described as anxiety 
neurosis, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

The appellant contends that the veteran's service-connected 
mental disability caused or contributed to causing his death.  
The appellant also contends that the veteran developed 
additional disability during his treatment at a VA medical 
facility in May 1997 through August 1997, and that that 
additional disability caused or contributed to causing the 
veteran's death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  To establish service connection 
for the cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312 (2000).

The statutes at 38 U.S.C.A. § 1151, and the corresponding 
regulations, govern the circumstances under which a claimant 
may be entitled to payment of compensation based on death or 
additional disability suffered by a veteran as a result of VA 
medical care.  In recent years, the law regarding benefits 
for death or additional disability due to VA medical 
treatment has undergone changes due to federal court 
decisions and federal legislation.  The United States Supreme 
Court affirmed the decisions of lower federal courts that 
invalidated a regulation that required negligence on the part 
of VA medical providers in order for compensation to be 
warranted.  See Brown v. Gardner, 513 U.S. 115 (1994), 
affirming Gardner v. Derwinski, 1 Vet. App. 584 (1991) and 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  In 1997, the 
United States Congress amended 38 U.S.C.A. § 1151 to reimpose 
a requirement of fault on the part of VA as a condition of 
entitlement to benefits.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).

Congress limited application of the revised provisions of 
38 U.S.C.A. § 1151 to those claims filed on or after October 
1, 1997.  The appellant's claim for compensation based on 
38 U.S.C.A. § 1151 was dated on October 21, 1997, and was 
stamped as received by the RO on October 24, 1997.  
Therefore, that claim must be adjudicated under the current 
version of 38 U.S.C.A. § 1151, and not under the more lenient 
standard that was in effect prior to October 1, 1997.

Under the current standard, benefits under 38 U.S.C.A. § 1151 
may be available when a veteran died or incurred additional 
disability under circumstances that were not the result of 
the veteran's own willful misconduct, and the death or 
additional disability was caused by hospital care, medical 
treatment, surgical treatment, or examination provided by VA.  
For entitlement to benefits under 38 U.S.C.A. § 1151 to be 
established, the proximate cause of the disability must have 
been carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event that was not reasonably foreseeable.  If entitlement 
to compensation under 38 U.S.C.A. § 1151 is established, the 
claimant shall be awarded compensation in the same manner as 
if the death or additional disability were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).

Because of the changes in the law brought about by the VCAA, 
as noted above, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With respect to the claim for service connection for the 
cause of the veteran's death, the appellant essentially 
contends that the veteran died as a result of service-
connected disability.  Service-connection was established for 
the veteran's mental health disability, which the RO 
described as anxiety neurosis with somatic complaints.  
Mental health treatment and examinations of the veteran also 
produced diagnoses of PTSD and dementia.  As noted above, the 
evidence does not organize various aspects of the veteran's 
mental and emotional impairment according to the several 
diagnoses.  Thus, the veteran's service-connected 
psychological disability must be considered to have 
encompassed all aspects of his mental and emotional 
impairment.  Thus, the central question with regard to the 
cause of death claim is whether the veteran's psychiatric 
disability caused or contributed to causing the veteran's 
death.

Records of the 1997 VAMC hospitalization during which the 
veteran died reflect that some treatment choices were made 
with consideration of the veteran's mental condition.  The 
certificate of the veteran's death contains some entries that 
have been crossed out, with other entries written in.  
Considering the certificate after the strike-outs and 
additions, the cause of the veteran's death is listed as 
pneumonia, due to or as a consequence of dementia.  The Board 
has noted in the above decision that the evidence compiled in 
this case does not provide a basis for distinguishing part of 
the veteran's mental and emotional impairment from the 
impairment attributable to his service-connected mental 
health disorder.  In that light, in reviewing the cause of 
death claim to ensure compliance with the VCAA, the RO should 
address the question of whether the veteran's service-
connected mental health disability caused or contributed to 
causing his death.

In her claim for benefits based on 38 U.S.C.A. § 1151, the 
appellant refers to an injury of a finger that was treated 
during the veteran's 1997 VAMC hospitalization.  Records from 
that hospitalization indicate that the veteran was admitted 
to the VAMC after he fell and injured his finger at home.  
During the hospitalization, the veteran received treatment 
over an extended period of time for infection of the finger.  
In reviewing the 38 U.S.C.A. § 1151 claim to ensure 
compliance with the VCAA, the RO should address the question 
of whether the infection and subsequent treatment of the 
veteran's finger contributed to additional disability of the 
veteran, or to the death of the veteran.  If the evidence 
indicates that the infection and treatment of the finger 
contributed to additional disability or to death, the RO 
should determine whether the additional disability or the 
death occurred as a result of carelessness, negligence, lack 
or proper skill, error in judgment, or similar instance of 
fault on the part of VA, or if the additional disability or 
death occurred as a result of an event that was not 
reasonably foreseeable.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 

procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claim for service connection for the 
cause of the veteran's death.  In the 
course of readjudicating that claim, the 
RO should address the question of whether 
the veteran's service-connected mental 
health disability caused or contributed to 
causing his death.

3.  The RO should readjudicate the claim 
for entitlement to benefits under 
38 U.S.C.A. § 1151.  In the course of 
readjudicating that claim, the RO should 
address the question of whether the 
infection and subsequent treatment of the 
veteran's finger contributed to 
additional disability of the veteran, or 
to the death of the veteran.  If the 
evidence indicates that the infection and 
treatment of the finger contributed to 
additional disability or to death, the RO 
should determine whether the additional 
disability or the death occurred as a 
result of carelessness, negligence, lack 
or proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or if the additional disability or 
death occurred as a result of an event 
that was not reasonably foreseeable.

4.  If any of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


